DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim should end in a period not a comma.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: before the word “comprise” –and—should be added. Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1, 7, 9, 16, and 22 have all been used to designate the shower curtain; reference characters 2, 14, 19, and 27 have all been used to designate a top of the shower curtain; reference characters 3, 4, 12, 15, 17, and 20 have all been used to designate a layer/layers of the shower curtain; reference characters 5 and 10 have been used to designate a hole; reference characters 6, 13, and 18 have been used to designate a perforated line/seam.  It appears that Applicant has a single embodiment and thus to maintain consistency, the same reference characters should be used in each figure that describe the same features. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a rod and a hole; reference character “4” has been used to designate a layer, a layer of material, and a tab.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble uses the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the body of the claim. However, in lines 3, 6, 10, and 11, the term “comprises” is used in association with recited features which is an open-ended clause. When the transitional phrase “consisting of” is in the preamble, features in the body of the claim cannot be open-ended. See MPEP 2111.03 (II). Claims 2 – 3 will inherit this same issue since they depend from the rejected claim. For the purpose of examination, the term “comprises” is being treated as “consists of” to maintain consistency with the preamble transitional phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0256232 (hereinafter Erickson).
Regarding claim 1, Erickson discloses a curtain (10) consisting of a top panel (“top of the curtain” par. 15), a bottom panel (the majority of the curtain panel below the perforation, par. 15), and a perforated joining strip (“the individually separable layers may be fused or adhered together and perforated at or near the top of the curtain or liner” par. 15), the top panel comprises an elongated band (reinforced upper margin, par. 13) with a plurality of holes (11), the plurality of holes have a hole diameter, where the hole diameter is larger than a prong diameter of a prong (9) that is used to suspend the curtain (par. 44), wherein the bottom panel has a plurality of sheets (21, 22, 23), where each of the plurality of sheets is an identical size (par. 16), wherein each of the plurality of sheets has a tab (“a tab…may be present near the top” par. 17), where the plurality of sheets forms multiple layers of sheets (fig. 3, par. 32), where the perforated joining strip attaches the top panel to the bottom panel (par. 15), where the perforated joining strip is a heat-sealed band of an upper portion of the bottom panel (par. 13, 15), and where the perforated joining strip additionally is a series of perforations (par. 15), such that when an outer sheet becomes dirty, a user can grab the tab and tear the outer sheet off the bottom panel, thereby exposing a second sheet (par. 12, 15).
Regarding claim 2, Erikson discloses the plurality of sheets are waterproof shower sheets (par. 13).
Regarding claim 3, “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims). In the instant case, all of the structural limitations are met by the cited prior art; therefore the device is capable of being used as a hospital room divider if a user so desired.
Regarding claim 4, Erickson discloses a curtain (10) comprising a top panel (“top of the curtain” par. 15), a bottom panel (the majority of the curtain panel below the perforation, par. 15), and a perforated joining strip (“the individually separable layers may be fused or adhered together and perforated at or near the top of the curtain or liner” par. 15), the top panel comprises an elongated band (reinforced upper margin, par. 13) with a plurality of holes (11), wherein the bottom panel has a plurality of sheets (21, 22, 23), where the perforated joining strip attaches the top panel to the bottom panel (par. 15); where the perforated joining strip comprises a series of perforations (par. 25, see also claim 14), such that when an outer sheet becomes dirty, a user can grab the tab and tear the outer sheet off the bottom panel, thereby exposing a second sheet (par. 12, 15).
Regarding claim 5, the plurality of holes each have a hole diameter, where the hole diameter is larger than a prong diameter of a prong (9) that is used to suspend the curtain (par. 44).
Regarding claim 6, each of the plurality of sheets is an identical size (par. 16), wherein each of the plurality of sheets has a tab (“a tab…may be present near the top” par. 17).
Regarding claim 7, the perforated joining strip is a heat-sealed band of an upper portion of the bottom panel (par. 13, 15).
Regarding claim 8, Erikson discloses the plurality of sheets are waterproof shower sheets (par. 13).
Regarding claim 9, “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims). In the instant case, all of the structural limitations are met by the cited prior art; therefore the device is capable of being used as a hospital room divider if a user so desired.
Regarding claim 10, Erickson discloses a curtain (10) comprising a top panel (“top of the curtain” par. 15), a bottom panel (the majority of the curtain panel below the perforation, par. 15), and a perforated joining strip (“the individually separable layers may be fused or adhered together and perforated at or near the top of the curtain or liner” par. 15), wherein the bottom panel has a plurality of sheets (21, 22, 23), where the plurality of sheets forms multiple layers of sheets (fig. 3, par. 32), where the perforated joining strip attaches the top panel to the bottom panel (par. 15); where the perforated joining strip comprises a series of perforations (par. 25, see also claim 14), such that when an outer sheet becomes dirty, a user can grab the tab and tear the outer sheet off the bottom panel, thereby exposing a second sheet (par. 12, 15).
Regarding claim 11, the top panel comprises an elongated band (reinforced upper margin, par. 13) with a plurality of holes (11).
Regarding claim 12, the plurality of holes each have a hole diameter, where the hole diameter is larger than a prong diameter of a prong (9) that is used to suspend the curtain (par. 44), each of the plurality of sheets is an identical size (par. 16), wherein each of the plurality of sheets has a tab (“a tab…may be present near the top” par. 17).
Regarding claim 13, Erikson discloses the plurality of sheets are waterproof shower sheets (par. 13).
Regarding claim 14, each of the plurality of sheets is an identical size (par. 16), wherein each of the plurality of sheets has a tab (“a tab…may be present near the top” par. 17), and the perforated joining strip is a heat-sealed band of an upper portion of the bottom panel (par. 13, 15).
Regarding claim 15, Erikson discloses the plurality of sheets are waterproof shower sheets (par. 13).
Regarding claim 16, the plurality of holes each have a hole diameter, where the hole diameter is larger than a prong diameter of a prong (9) that is used to suspend the curtain (par. 44), and the perforated joining strip is a heat-sealed band of an upper portion of the bottom panel (par. 13, 15).
Regarding claim 17, Erikson discloses the plurality of sheets are waterproof shower sheets (par. 13).
Regarding claim 18, “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims). In the instant case, all of the structural limitations are met by the cited prior art; therefore the device is capable of being used as a hospital room divider if a user so desired.
Regarding claim 19, Erikson discloses the plurality of sheets are plastic waterproof shower sheets (par. 13, 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson.
Regarding claim 20, Erickson shows a plurality of waterproof shower sheets having at least three layers and “optional additional layers” but fails to explicitly recite at least five sheets. Applicant has not disclosed that having at least 5 sheets provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would expect the curtain of Erickson to perform equally with 3 or 5 sheets because Erickson contemplates additional layers. It would have been obvious to one having ordinary skill in the art to include as many sheets as a user so desired, and to select at least five falls well within the purview of the invention as a mere duplication of parts and evidenced by the teachings of Erickson mentioned above (see MPEP 2144.04 (VI)(B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,743,811 is directed to the state of the art of shower curtain assemblies having removable, disposable layers. US Patent 7,600,274 is directed to the state of the art of shower curtain assemblies having a tab and removable, disposable layers. US Patent Application Publication 2013/0283519 is directed to the state of the art of disposable, removable curtain layers usable in a variety of settings such as bathroom, commercial locations, and hospitals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754